   Case 2:17-cv-00818-MHT-SRW Document 62 Filed 03/19/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                       )
                                      )
     Plaintiff,                       )
                                      )           CIVIL ACTION NO.
     v.                               )             2:17cv818-MHT
                                      )                  (WO)
J. ANGLIN, et al.,                    )
                                      )
     Defendants.                      )

                                  ORDER

    Based on the representations made on the record

during the pretrial hearing on March 18, 2021, it is

ORDERED that:

    (1)   The    jury    selection         and    trial      of   this   cause

remain    set    for    June     7,   2021,        at   10:00      a.m.,    in

Courtroom 2FMJ, at the Frank M. Johnson, Jr. United

States     Courthouse          Complex,          One    Church       Street,

Montgomery, Alabama.

    (2)    The     defendants’            motions       to    convert      the

in-person trial to a virtual trial (Doc. 46 and Doc.

53) are denied.
   Case 2:17-cv-00818-MHT-SRW Document 62 Filed 03/19/21 Page 2 of 2




    (3) The State of Alabama Penal Officials, who have

custody of plaintiff Brandon Howard, shall produce him

at the federal courthouse in Montgomery, Alabama, on

June 7, 2021, at 10:00 a.m., so that he may attend the

jury trial of this cause.             Plaintiff Howard’s motion

for a transport order (Doc. 49) is denied as moot.

    The clerk of the court is DIRECTED to provide a

copy of this order to counsel of record, the Transfer

Agent for the Alabama Department of Corrections, the

United   States    Marshal      for   the    Middle     District       of

Alabama, and the Warden of Bibb Correctional Facility.

    DONE, this the 19th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  2
